Filed 8/11/16 In re M.B. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re M.B., a Person Coming Under the Juvenile
Court Law.

THE PEOPLE,                                                                                F072655

         Plaintiff and Respondent,                                      (Kern Super. Ct. No. JW125688-05)

                   v.
                                                                                         OPINION
M.B.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment and dispositional order of the Superior Court of Kern
County. Raymonda B. Marquez, Judge.
         Courtney M. Selan, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-


         *   Before Kane, Acting P.J., Poochigian, J. and Detjen, J.
                                     INTRODUCTION
       Appellant M.B., a juvenile, was found to have committed a misdemeanor violation
of Health and Safety Code section 11364, possession of a prohibited instrument or
device. On appeal, her appellate counsel has filed a brief which summarizes the facts
with citations to the record, raises no issues, and asks this court to independently review
the record. (People v. Wende (1979) 25 Cal. 3d 436 (Wende).) We affirm.
                                           FACTS1
       Around 11:00 a.m. on June 8, 2015, Bakersfield Police Officers Trinidad and
Trammel were on patrol. Trinidad observed a Ford Mustang traveling on Wilson Road
with a nonoperable break light. Trinidad watched as the driver turned right without
activating the turn signal.
       Officer Trinidad conducted a traffic stop. Robert Speckman (Speckman) was the
driver, and appellant was sitting in the front passenger seat. Appellant was 17 years old.
Trinidad testified he spoke with Speckman for about 10 minutes and determined he did
not have a valid driver’s license. Trinidad decided the car was going to be impounded.2
       Officer Trinidad asked appellant to get out of the car because of the impoundment
and to sit on the curb. Appellant complied.
       Officer Trinidad asked appellant if she could call a parent or guardian. Appellant
said she did not know the telephone number by memory. Trinidad then asked appellant if
she had a cell phone so she could call a parent or guardian for a ride. Appellant said her
cell phone was in her purse, and the purse was on the car’s front seat. Appellant asked if
she could get her purse from the car. Trinidad said no, and he went to the car and
retrieved her purse.


       1The facts are from the jurisdictional hearing, where the court heard appellant’s
motion to suppress.
       2   At the dispositional hearing, the court stated that Speckman was an adult.


                                              2.
       Officer Trinidad asked appellant if he could open her purse and remove her cell
phone. Appellant said yes. Trinidad asked appellant if there was anything inside her
purse that he should be concerned about. Appellant said there was a glass pipe.
       Officer Trinidad opened the purse and removed the cell phone and the glass pipe.
He asked appellant about the last time she used the pipe. Appellant said she used it
around 2:00 a.m. that morning to smoke methamphetamine.
       On cross-examination, Officer Trinidad admitted that his police report about the
incident did not state that he asked appellant to sit on the curb; asked her to call her
parent or guardian; asked if he could open her purse to remove the cell phone; that
appellant said she had a glass pipe; or that he opened her purse and found the glass pipe.
Defense evidence
       Appellant testified that Officer Trinidad and a second officer conducted the traffic
stop. About 10 minutes later, two other officers arrived, one of whom was female. A
male officer asked appellant to step out of the car. The female officer told appellant to
put her hands on top of her head. Appellant complied, and the female officer searched
her.
       Appellant testified she sat down on the curb, and Officer Trinidad asked if he
could search her purse. Appellant testified that she said yes.
       Appellant testified the glass pipe belonged to Speckman, the driver of the car, and
it did not belong to her. Appellant denied that she told Officer Trinidad that she had
smoked the pipe at 2:00 a.m.
       Appellant’s counsel asked her if she felt free to leave. Appellant testified: “Well,
I did not feel like I had done anything wrong, so, like, yeah – I don’t know how to
explain it good, but I just did not feel like I was in trouble.”




                                               3.
Procedural history
       On July 8, 2015, a juvenile wardship petition (Welf. & Inst. Code, § 602) was filed
in the Superior Court of Kern County, which alleged appellant violated Health and Safety
Code section 11364, misdemeanor possession of narcotics paraphernalia.
       On August 21, 2015, appellant filed a motion to suppress (Welf. & Inst. Code,
§ 700.1) and alleged Officer Trinidad conducted an illegal search and seizure.
       On August 31, 2015, the People filed opposition and argued the traffic stop was
valid and appellant consented to the search.
       On September 3, 2015, the court conducted the jurisdictional hearing and heard
evidence on appellant’s motion to suppress. The court denied the suppression motion,
and found the allegation true.
       On October 8, 2015, the court conducted the dispositional hearing and adjudged
appellant as a ward of the court. The court found the maximum term of confinement was
six months. The committed appellant to the Pathways Academy subject to various terms
and conditions.
       On November 4, 2016, appellant filed a timely notice of appeal.
                                      DISCUSSION
       As noted above, appellant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that appellant was
advised she could file her own brief with this court. By letter on February 15, 2016, we
invited appellant to submit additional briefing. To date, she has not done so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                     DISPOSITION
       The judgment and dispositional order are affirmed.




                                               4.